Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group II (Claims 13-20) in the reply filed on 12/28/2021 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
It should be noted that the claim amendment submitted at the time of filing has already canceled claims 1-12. Thus, this office action, a divisional, examines claims 13-20.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  07/27/2020 and 10/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camm et al. (US 9070590 B2, hereinafter Camm2015) and in view of Camm et al. (US 2004/0178553 A1, hereinafter Camm2004). 


on a substrate (a method including measuring deformation of a workpiece during heat-treating, Col 4 lines 12-13) resulting from a support structure (The workpiece 106 is supported above a quartz window of an internal support plate 140 of the chamber 130, by a plurality of quartz pins (not shown), Col 9, lines 55-58 Figure 1), in a millisecond anneal system (the apparatus 100 includes a heat-treating system configured to heat-treat a workpiece 106,Col 7, lines 58-60, Figure 1).

 the method comprising: 

obtaining, by one or more processor circuits (the processor circuit 110, Col 15 line 2, Figure 2), a plurality of surface normal estimates for; a substrate over a time period (measuring system is configured to identify at least two normal to a surface of the wafer Col 5, Lines 53-55, in the present embodiment, at each viewed reflection point the surface normal is determined, Col 25, lines 1-3. the area A of the image of the diagnostic illumination source 160 reflected by the central region of the backside 124 of the wafer 120. The first such image area value A0 corresponds to time t0 at which the heat-treating cycle is commenced, at which time the wafer 120 is still in its initial planar shape 402, and block 302 directs the processor circuit 110 to stores the initial values (A0, t0) in the deformation parameters store 278 in the RAM 260 shown in FIG. 2. Subsequent measured image area values An, correspond to subsequent times tn, during the heat-treating cycle, Col 15, lines 31-40).

generating, by the one or more processor circuits, a model specifying a bottom surface profile of the substrate over time based at least in part on the plurality of surface normal estimates; and (the measuring system is configured to measure deformation of the wafer 120 by identifying at least two normal to a surface of the wafer, Col 24, lines 48-49. At each viewed reflection point (Figure 6) the surface normal is determined so as to obtain the location of each reflection point r, the direction of the surface normal nr, and the reflection angle θ. This set of surface normal then allows an estimate of the surface of the wafer to be formed using any number of known methods of surface reconstruction Col 25, lines1-7. Having obtained a set of surface normal estimates as described above, it is possible to approximate the deformed backside surface 124 of the wafer 120 over a small region containing only two normal, using a spherical model. This allows a simpler estimate of the wafer curvature over any small region. Col 28, lines 4-9, Figure 1, and Figures 6-7). 

Camm2015 is silent determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact between the substrate and a support structure based at least in part on the model.
Camm2004 teaches, determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact between the substrate and a support structure based at least in part on the model (the method further includes detecting the thermally-induced motion of the workpiece. Detecting includes detecting, in each of a plurality of actuators each of which is connected to a respective one of the plurality of support members, an electric current resulting from a force applied to the engagement portion of the support member by the motion of the workpiece [0041] lines 1-7. a processor circuit in communication with the actuator [0044], line 7). 

Camm2015 is analogous to the claimed invention because it is pertinent to the method of measuring deformation of a workpiece (wafer) by measuring the surface normal at the contact point and temperature during annealing process with the benefits of identifying the effects of thermal deformations and adjust heat treatments process to reduce breakage of a semiconductor wafer (Camm2015, Col2, lines 47-49, Col 4, lines 25-27, lines 34-35). Camm2004 is considered analogous to the claimed invention because it pertains to a method or system of support structure comprising at least a movable support pin with the benefits of allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Camm2015 method and apparatus of measuring deformation of a wafer to incorporate the teachings of Camm2004 with the benefits of a support structure allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6).  

Regarding Claim 14, the combination of Camm2015 and Camm2004 teaches the method of claim 13, Camm2015 further teaches wherein the method comprises modifying thermal processing based at least in part on the data indicative of local contact stress (Block 308 directs the processor circuit to control the heat-treating system to modify the thermal processing of the wafer 120 in response to the measured deformation of the wafer, Col 19, lines 32-35, Figure 3) (it is to note that the specification of the instant application refers stress as “a method for estimating the deformation and / or stress distribution of a semiconductor”, Cibere,[0066], lines 1-2. For examination purpose stress is interpreted as deformation)

Regarding Claim 15, the combination of Camm2015 and Camm2004 teaches the method of claim 13,
Camm2015 further teaches wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact (the processor circuit 110, block 302 directs the processor circuit to control the imaging device 162 to measure the area A of the image of the diagnostic illumination source 160 reflected by the central region of the backside 124 of the wafer 120, Col15, lines 29-33, Figure 3, Figure 1).

comprises: identifying, by the one or more processor circuits, an intersection of the bottom surface profile with the support structure using the model; and determining, by the one or more processor circuits, the point of contact with the support structure based on the intersection (In this embodiment, the backside 124 of the wafer 120 is used to reflect a known scene consisting of grid lines in a plane. The known scene is projected onto the backside 124 of the wafer using an illumination source 660. The intersections of the grid lines of the known scene form points that represent known locations of the scene. Col 24, lines 38-44, Figure 6 and Figure 1).

Regarding Claim 16, the combination of Camm2015 and Camm2004 teaches the method of claim 15,
Camm2015 is silent wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact comprises determining, by the one or more processor circuits, a velocity of contact with the support structure.

Camm2004 teaches wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact comprises determining, by the one or more processor circuits, a velocity of contact with the support structure (the method further includes detecting the thermally-induced motion of the workpiece [0041], lines 1-2. in this embodiment the at least one controller includes a plurality of controllers, each in communication with a respective one of the plurality of actuators 106. More particularly still, in this embodiment each controller includes a combined detector/controller 132, which also acts as a detector for detecting the thermally induced motion of the workpiece [0155], lines 5-11, Figure 7).

Camm2015 is analogous to the claimed invention because it is pertinent to the method of measuring deformation of a workpiece (wafer) by measuring the surface normal at the contact point and temperature during annealing process with the benefits of identifying the effects of thermal deformations and adjust heat treatments process to reduce breakage of a semiconductor wafer (Camm2015, Col 2, lines 47-49, Col 4, lines 25-27, lines 34-35). Camm2004 is considered analogous to the claimed invention because it pertains to a method or system of support structure comprising at least a movable support pin with the benefits of allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Camm2015 method and apparatus of measuring deformation of a wafer to incorporate the teachings of Camm2004 with the benefits of a support structure allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6).  

Regarding Claim 17, the combination of Camm2015 and Camm2004 teaches the method of claim 16,
Camm2015 does not teach wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact comprises estimating the local contact stress based on the point of contact and the velocity of contact.
Camm2004 teaches wherein determining, by the one or more processor circuits, data indicative of local contact stress at a point of contact comprises estimating the local contact stress based on the point of contact and the velocity of contact (the method further includes detecting the thermally-induced motion of the workpiece. Detecting include detecting, in each of a plurality of actuators each of which is connected to a respective one of the plurality of support members, an electric current resulting from a force applied to the engagement portion of the support member by the motion of the workpiece [0041], lines 1-7. as the workpiece initially begins to rapidly deform, the outer edge of the workpiece 24 will abruptly apply a significant downward force on the engagement portion of the support member 104. This sudden downward force induces a corresponding sudden increase in the electric current in the coil 128. Thus, to detect the thermally-induced motion of the workpiece 24 in the present embodiment, each of the detector/controllers 132 is configured to detect, in its respective actuator 106, an electric current resulting from a force applied to the engagement portion of the respective support member 104 by the thermally-induced motion of the workpiece. More particularly, the detector/controller 132 is configured to detect a deviation of the electric current in the coil 128 from a desired current level, the desired current level representing the above-noted constant current having the desired magnitude in order to precisely balance the gravitational force exerted on the support member by the workpiece ([ 0160] lines 11-32, Figures 6-7). (thermally induced motion of the wafer or returning to the equilibrium flat position has a significant velocity during an estimate of 6 ms time [0083] lines 18-20). 

Camm2015 is analogous to the claimed invention because it is pertinent to the method of measuring deformation of a workpiece (wafer) by measuring the surface normal at the contact point and temperature during annealing process with the benefits of identifying the effects of thermal deformations and adjust heat treatments process to reduce breakage of a semiconductor wafer (Camm2015, Col2, lines 47-49, Col 4, lines 25-27, lines 34-35). Camm2004 is considered analogous to the claimed invention because it pertains to a method or system of support structure comprising at least a movable support pin with the benefits of allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Camm2015 method and apparatus of measuring deformation of a wafer to incorporate the teachings of Camm2004 with the benefits of a support structure allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6).  

Regarding Claim 18, the combination of Camm2015 and Camm2004 teaches the method of claim 13, Camm2015 further teaches wherein the method comprises estimating a stress distribution across the substrate based at least in part on the model (the surface deformation of the wafer 120, in most cases, is estimated from a given set of reflection points that are viewed by the camera 662. To achieve this in the present embodiment, at each viewed reflection point the surface normal is determined so as to obtain the location of each reflection point r, the direction of the surface normal nr, and the reflection angle θ. This set of surface normal then allows an estimate of the surface of the wafer to be formed using any number of known methods of surface reconstructions. Col 24 lines 66-67, Col 25 lines 1-6, Figure 1 and 6).

Regarding Claim 19, the combination of Camm2015 and Camm2004 teaches the method of claim 18, Camm20015 further teaches, wherein the stress distribution is estimated at least in part based on a plurality of temperature measurements associated with the substrate. (a method including measuring deformation of a workpiece during heat-treating thereof, and taking an action in relation to the heat-treating of the workpiece, Col 4 lines12-15, Taking an action includes applying a deformation correction to a temperature measurement of the wafer during the thermal processing. Col 4, lines 22-23. block 304 then directs the processor circuit 110 to apply a deformation correction to a temperature measurement of the wafer during the thermal processing. More particularly, in this embodiment block 304 directs the processor circuit to apply the deformation correction to a reflectivity measurement used to obtain the temperature measurement, Col 16, lines 27-32, Figures 3-4. In this embodiment, the application of the deformation correction to the directional reflectivity value effectively amounts to an application of a deformation correction to a temperature measurement of 35 the backside 124. Col17, lines 32-36)

Regarding Claim 20, the combination of Camm2015 and Camm2004 teaches the method of claim 13, 
Camm2015 is silent on wherein the support structure comprises a support pin.

 Camm2004 further teaches wherein the support structure comprises a support pin (The wafer is normally supported in the chamber by either a plurality of support pins (typically quartz) [0005], lines 6-7)

Camm2015 is analogous to the claimed invention because it is pertinent to the method of measuring deformation of a workpiece (wafer) by measuring the surface normal at the contact point and temperature during annealing process with the benefits of identifying the effects of thermal deformations and adjust heat treatments process to reduce breakage of a semiconductor wafer (Camm2015, Col2, lines 47-49, Col 4, lines 25-27, lines 34-35). Camm2004 is considered analogous to the claimed invention because it pertains to a method or system of support structure comprising at least a movable support pin with the benefits of allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Camm2015 method and apparatus of measuring deformation of a wafer to incorporate the teachings of Camm2004 with the benefits of a support structure allowing the thermally induced motion of the wafer while supporting the wafer during heat treatment (Cam2004, [ 0013], lines 3-6).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camm et al. (US 7501607 B2, hereinafter Camm2009) describe an apparatuses and methods for suppressing thermally induced motion of a workpiece. An apparatus includes a workpiece heating system configured to thermally induce motion of a workpiece, and further includes a damping member spaced apart from the workpiece and configured to apply a damping force to dampen the motion of the workpiece. The damping
member is spaced apart from a rest position of the workpiece by a distance sufficiently small that gas pressure between the damping member and the workpiece opposes the motion of the workpiece. The distance is preferably adjustable. The method further includes detecting the motion of the workpiece. The electrostatic chuck includes a plurality of variable electrostatic force generators, and further includes selectively controlling the electrostatic force generators to electrostatically deform the workpiece to a desired shape prior to the thermally induced motion of the workpiece.

Rosakis et al. (US 7966135 B2, hereinafter Rosakis) describe techniques and devices to use spatially varying curvature information of a layered structure to determine stress at each location with non-local contribution from other locations of the structure. Rosakis determine a local contribution to stress at a selected location on a layered structure formed on a substrate from the curvature changes at the selected location and also determines a non-local contribution to the stress at the selected location from curvature changes at all locations across the layered structure. Finally, the local contribution and the non-local contribution are combined to determine the total stress at the selected location. This method further includes applying the computer-implemented method to determine the total stress at each location of the layered structure; and determining whether the layer structure is defective based on an acceptable threshold stress.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILARA SULTANA/           Examiner, Art Unit 2867                                  

/HUY Q PHAN/           Supervisory Patent Examiner, Art Unit 2867